Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant's election without traverse of Group I in the reply filed on 11/08/2022 is acknowledged.  
Status of the Application
	Claims 1-20 are pending.  Claims 1-8 and 10 are currently under examination.  Claims 9 and 11--20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
SEQ ID NO. 11 is free of the prior art.

Information Disclosure Statement
	The submission of the Information Disclosure Statement on 03/23/2020 is in compliance with 37 CFR 1.97.  The information disclosure statement has been considered by the examiner and signed copies have been placed in the file.

Claim Objections
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim.
Claim Rejections – Improper Markush
Claim 8 is rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons: The claims are directed to a large multitude of sequences that have no common searchable structure.  Although the sequences are made up of the same four bases, they do not share any significant similarity in the order in which those bases are arranged.  Thus, the structures of the sequences are different.
When the Markush grouping is for alternatives of chemical compounds, they shall be regarded as being of a similar nature where the following criteria are fulfilled: 
(A) All alternatives have a common property or activity; and 
(B) (1) A common structure is present, i.e., a significant structural element is shared by all of the alternatives; or 
(B) (2) In cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains. 
In paragraph (B)(1), above, the words “significant structural element is shared by all of the alternatives” refer to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity. The structural element may be a single component or a combination of individual components linked together. 
In paragraph (B)(2), above, the words “recognized class of chemical compounds” mean that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention. In other words, each member could be substituted one for the other, with the expectation that the same intended result would be achieved. 
In order for the members of the Markush group to belong to “recognized class of chemical compounds” there must be an expectation that the members of the class will behave in the same way in the context of the claimed invention.  In other words, each member of the class could be substituted one for the other with the expectation that the same intended result would be achieved.  In the instant case, activity of any specific nucleic acid molecule is dependent upon the specific sequence of nucleotides.  There is no expectation that any one of the nucleotide sequences as claimed can be substituted for any of the other with a completely different sequence with the expectation of the same activity: i.e. target a Lamp-2 sequence and produce an edited Lamp-2 gene in a modified cell.  
In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. 134 and 37 CFR 41.31(a)(1).  


	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu et al. (Optimized guide RNA structure for genome editing via Cas9. Oncotarget. 2017 Oct 7;8(55):94166-94171).
Under AIA  35 U.S.C. 102(a)(1), there is no requirement that the prior art relied upon be by others. Thus, any prior art which falls under AIA  35 U.S.C. 102(a)(1)  need not be by another to constitute potentially available prior art. However, disclosures of the subject matter made one year or less before the effective filing date of the claimed invention by the inventor or a joint inventor or another who obtained the subject matter directly or indirectly from the inventor or a joint inventor may fall within an exception under AIA  35 U.S.C. 102(b)(1)  to AIA  35 U.S.C. 102(a)(1). See MPEP 2152.02(f).
The claims are drawn to a method of making a modified cell comprising: introducing a guide RNA molecule into a cell, the guide RNA molecule comprising a nucleotide sequence complementary to a target nucleic acid sequence within a genomic sequence of the LAMP-2 gene; introducing a Cas9 protein into the cell; and introducing a template nucleic acid into the cell comprising at least a portion of a non- mutant LAMP-2 sequence, wherein the guide RNA sequence binds to the target nucleic acid sequence and the Cas9 protein cleaves the target nucleic acid sequence, and wherein a portion of the genomic LAMP-2 sequence comprising one or more mutations is modified to produce an edited LAMP-2 gene in the modified cell.
Xu et a. teach method of making a modified human cell by introducing a guide RNA targeted to a LAMP-2 sequence, a Cas9 protein and a template nucleic acid oligonucleotide sequence comprising the human Lamp-2 gene using plasmids (see page 94170 and supplemental materials). Xu et al. teach the guide RNA and Cas 9 were capable of cleaving the target Lamp-2 sequence to edit the sequence (see Supplemental Figure 1).  Xu et al. demonstrates the Lamp-2 gene has been edited in cell by describing testing for this editing using the GFP reporter assay analyzing the cells and therefore the limitation  “to produce an edited LAMP-2 gene in the modified cell” is met. 
Thus Xu et al. anticipates the instant claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (Optimized guide RNA structure for genome editing via Cas9. Oncotarget. 2017 Oct 7;8(55):94166-94171), Endo et al. ("Danon disease: a phenotypic expression of LAMP-2 deficiency." Acta neuropathologica 129.3 (2015): 391-398) and Lau CH, Suh Y. (In vivo genome editing in animals using AAV-CRISPR system: applications to translational research of human disease. F1000Res. 2017 Dec 20;6:2153).
The claims are drawn to a method of making a modified cell comprising: introducing a guide RNA molecule into a cell, the guide RNA molecule comprising a nucleotide sequence complementary to a target nucleic acid sequence within a genomic sequence of the LAMP-2 gene; introducing a Cas9 protein into the cell; and introducing a template nucleic acid into the cell comprising at least a portion of a non- mutant LAMP-2 sequence, wherein the guide RNA sequence binds to the target nucleic acid sequence and the Cas9 protein cleaves the target nucleic acid sequence, and wherein a portion of the genomic LAMP-2 sequence comprising one or more mutations is modified to produce an edited LAMP-2 gene in the modified cell.
Xu et a. teach method of making a modified human cell by introducing a guide RNA targeted to a LAMP-2 sequence, a Cas9 protein and a template nucleic acid oligonucleotide sequence comprising the human Lamp-2 gene using plasmids (see page 94170 and supplemental materials). Xu et al. teach the guide RNA and Cas 9 were capable of cleaving the target Lamp-2 sequence to edit the sequence (see Supplemental Figure 1).  Xu et al. demonstrates the Lamp-2 gene has been edited in cell by describing testing for this editing using the GFP reporter assay analyzing the cells and therefore the limitation  “to produce an edited LAMP-2 gene in the modified cell” is met. 
Xu et al. do not specifically teach the Lamp-2 gene is a Lamp 2B isoform and do not teach delivery of the gene editing components using an adeno-associated virus (AAV).
Endo et al. teach Danon disease is characterized by the triad of hypertrophic cardiomyopathy, myopathy and intellectual disability for which cardiac transplantation has been the only therapeutic option (see abstract). Danon disease is caused by the loss-of-function mutations in the Lamp-2 gene and the clinical features of Danon disease is mediated by the loss of the Lamp-2B isoform (see page 391 and 397). 
It is well known in the art regarding the efficiency of using AAV to deliver of nucleic acids and gene editing systems to cells.  Lau et al teach AAV provides one of the most suitable viral vectors to package and deliver and expression CRISPR components for targeted gene editing, (see entire reference, particular page 1 and Figure 1).
It would have been obvious to use the method of Xu et al. to specifically target a Lamp-2B isoform to provide a method of treatment for Danon disease, which does not have many therapeutic options for treatment and which is caused by the specific 2B isoform. Further it would have been obvious, in making a gene editing system to target Lamp-2, to use the well-known and efficient AAV to deliver said system to cells in efforts to find a treatment for diseases caused by Lamp-2 mutations. Further, given Endo et al. teach Danon disease, caused by Lamp-2 mutations, is responsible for cardiomyopathy, it would have been obvious and one would have wanted to use cardiomyocytes and isolated blood cells when making the modified cell to procure a treatment for said disease.
In KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions. 550 U.S. at 421 ("The same constricted analysis led the Court of Appeals to conclude, in error, that a patent claim cannot be proved obvious merely by showing that the combination of elements was ‘[o]bvious to try.’ ... When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under §103."). Thus, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. 
In the instant application, it would have been obvious to try the method of introducing a guide RNA and Cas 9 protein targeted to Lamp-2B isoform in cardiomyocytes to solve the problem of the lack of treatment for Danon which is caused by the 2B isoform. One of skill would have been motivated and capable given the teachings in the prior art, the need to solve the problem of lack of treatment and the finite number of identified and predictable solutions as taught above.
Thus, in the absence of evidence to the contrary, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY CHONG at (571)272-3111.  The examiner can normally be reached Monday thru Friday between M-F 8:00am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful please contact the SPE for 1635 Ram Shukla at 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. For more information about the PAIR system, see http://pair-direct.uspto.gov.
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

								
										




/Kimberly Chong/								
Primary Examiner 							
Art Unit 1635